Title: To Thomas Jefferson from Joseph Fenwick, 20 May 1792
From: Fenwick, Joseph
To: Jefferson, Thomas


          Bordeaux, 20 May 1792. Since his last of 30 Apr., he has received TJ’s of 13 Mch. covering a certificate useful to Mrs. Oliver and a letter for Mr. Church, now delivered.—TJ’s of 1 Sep. sent by Mr. Short has never arrived, and he does not know its contents. He wishes to learn if the United States will reimburse him for postages and other expenses incurred in helping distressed American sailors return home. Policy and duty urge that unfortunate seamen abroad be assisted, and if consuls are not furnished with means of assistance or authority to require Captains to give them passage, “they must remain spectators of their distresses.”—The first French attack on Austria has been unsuccessful. The officers lacked confidence and the soldiers were insubordinate when exposed to action. The army that invaded Henault had to retreat and remains in its own fortifications.
        